UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1955


DAVID P. SHURLAND,

                    Plaintiff - Appellant,

             v.

DARLENE EDWARDS; UNITED STATES OF AMERICA,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:19-cv-00092-REP)


Submitted: January 23, 2019                                       Decided: January 27, 2020


Before WYNN, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David P. Shurland, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Shurland appeals the district court’s order granting the Defendants’ motion

to dismiss his complaint asserting violations of the Federal Tort Claims Act, violations of

the False Claims Act, and age and disability discrimination. On appeal, we confine our

review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because

Shurland’s informal brief does not challenge the basis for the district court’s disposition,

Shurland has forfeited appellate review of the court’s order. See Jackson v. Lightsey,

775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly,

we affirm the district court’s order and deny Shurland’s motion for a hearing. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2